Citation Nr: 1337673	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a herniated nucleus pulposus of the cervical spine with bilateral radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 RO rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

While in service, the cervical spine exhibited a large right sided disc extrusion at C5-6 that extended into the foramina and the Veteran exhibited symptoms of bilateral radiculopathy.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a herniated nucleus pulposus of the cervical spine with bilateral radiculopathy are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As this decision provides a complete grant of the benefits sought on appeal, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013), is necessary.  

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When the evidence is in equipoise, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

The Veteran is a specialty radiologist and medical doctor (See DD 214, May 2007 VA examination report, and February 2002 service treatment record).  Hence, he is competent to offer medical opinions regarding his claimed cervical spine disability.  The Board also finds him to be competent and credible in describing his symptoms since service and explaining the medical evidence in his case (see May 2009 appeal form).  Caluza, 7 Vet. App. 498.  

An in-service disease or injury is demonstrated by a February 2002 MRI which shows degenerative changes in the cervical spine with moderate foraminal narrowing on the left at C3-4 that extends into the foramina (accompanying osteophytes were also found).  A February 2002 outpatient summary shows the Veteran was initially assessed as having cervical neck pain and right arm radicular pain secondary to the "cervical spondylosis/HNP at C5-6" with "no evidence of radiculopathy or myelopathy."  He continued to complain of bilateral radiculopathy symptoms (see March 2002, May 2002 and July 2005 service treatment records) and was given a physical profile for "cervical HNP" in April 2002.  

He was given a VA examination in June 2007, prior to discharge from service.  The Veteran reported radicular symptoms in both upper extremities that had been present for the past five years.  Physical examination revealed no objective evidence of radiating pain and a neurological examination was normal.  The examiner only diagnosed degenerative arthritis of the cervical spine that was found on X-ray

In its September 2007, rating decision the RO granted service connection for degenerative arthritis of the cervical spine.  

In his January 2008 notice of disagreement and May 2009 appeal, the Veteran stated he currently had pain and paresthesias in both upper extremities, especially upon use.  On his appeal form, he stated that discharge X-rays showed degenerative disc disease narrowing with no foraminal stenosis; this was to be expected because discs cannot be seen on X-ray.  He also pointed to the MRI results.  

The Veteran's statements provide competent and credible evidence of a current disability.  There is no evidence to the contrary.  Although the VA examiner associated the Veteran's reports with arthritis, the examiner made no specific finding as to whether there was a herniated nucleus pulposus.

The Veteran's statements also provide competent evidence linking current nucleus pulposus and radiculopathy to the findings in service.  The elements for service connection are satisfied; and service connection for herniated nucleus pulposus of the cervical spine with bilateral radiculopathy is granted.  Shedden, 381 F.3d at 1167.  


ORDER

Service connection for a herniated nucleus pulposus of the cervical spine with bilateral radiculopathy is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


